DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowed.  The restriction requirement between Groups 1-2, as set forth in the Office Action mailed 2/17/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  Claims 9-13, directed to Group 2, are no longer withdrawn from consideration because the claim(s) appear to share the allowable special technical feature of Group 1 claims.  Therefore, claims 9-13 are hereby rejoined.
Further, the restriction requirement between Species A-B, as set forth in the Office Action mailed 2/17/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  Claims 4 and 12, directed to Species B, are no longer withdrawn from consideration because the claim(s) require the allowable subject matter of allowed claims 1/9.  Therefore, claims 4 and 12 are hereby rejoined.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-13 are allowed.
	Please see pages 9-10 of the Appeal Brief filed 5/5/2022.  Specifically, Applicant contends that Takata’s tube holding member 449 does not controllably change temperature of the ink while the ink is in the ink supply tube.  While Takata clearly discloses suppressing a rise in temperature of the ink in an ink supply tube (paragraph 93), and thus naturally performs heat exchange so as to prevent changes in temperature, it is not expressly laid out that Takata’s heat exchange configuration “controllably changes temperature of the print material to a second temperature within a defined temperature range,” as argued by Applicant.
Moreover, there appears to be some ambiguity as to which tube Takata suppresses the temperature rise, as discussed by Applicant on page 11 of the Appeal Brief.  Such ambiguity further undermines the applicability of Takata to the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Azami et al. (US 2009/0002408 A1) disclose a system in which a guide structure (170) is coupled between a supply container (150) and a print head (140), and a heat exchange device (160) is in thermal contact with the guide structure to control the temperature of print material while the print material is in the guide structure (Fig. 7).  However, Azami et al. merely disclose maintaining the temperature of the ink at a heat reserving temperature (paragraph 113), but do not expressly disclose changing a temperature of the ink from a first temperature to a second temperature.
Kasahara (US 2012/0314009 A1) disclose a system in which a guide structure (21) is coupled between a supply container (20) and a print head (10), and a heat exchange device (40-60) is in thermal contact with the guide structure to control a temperature of print material while the print material is in the guide structure (Fig. 2).  While Kasahara does disclose controlling the temperature of ink by heating the ink to a predetermined temperature, Kasahara does not expressly disclose controllably changing a temperature of the ink from a first temperature at the supply container to a second temperature.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/            Primary Examiner, Art Unit 2853